Title: From George Washington to Major General Steuben, 2 April 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


          
            My Dear Baron
            Morris Town April 2d 1780
          
          I duly received your letter of the 15th of March, which hurry of business has prevented my acknowleging sooner. Last night brought me your favour of the 28th—The propositions made by you to Congress for the arrangement of the Army this campaign appears to me upon the whole best adapted to our circumstances; and especially since so much of the season has elapsed without entering upon it I am glad the proposed incorporation has been suspended. I doubt however the practicability at this time of augmenting the cavalry or recruiting the additionals, from the circumstance you mention—the extreme distress of the treasury—which seems to be totally exhausted and without sufficient resources for the current demands of the service. The present crisis is indeed perplexing beyond description and it is infinitely difficult to devise a remedy.
          When I approve your plan for the additional regiments, it is with one condition that Congress can find means to provide for the officers so as to put them upon an equal footing with the other parts of the army. If this cannot be done, they cannot continue in the service. I have incessant applications to this effect and have just written again to Congress on the subject. If the situation of the officers cannot be made more tolerable, it will be preferable to dissolve those corps—incorporate the men with the state lines and let the officers retire to be intitled to pay—subsistence and the emoluments decreed at the end of the war. This will be a very bad expedient if it can be avoided; but it is better than to leave the officers in such a state—that they must be miserable while

they stay in the army—obliged in a little time the greatest part of them to quit—while the corps for want of care will rapidly decline and a number of good men be lost to the service.
          Your anxiety on the score of Southen affairs cannot exceed mine. The measure of collecting the whole force for the defence of Charlestown ought no doubt to have been well considered before it was determined. It is putting much to the hazard—but at this distance we can form a very imperfect judgment of its propriety or necessity. I have the greatest reliance on General Lincoln’s prudence; but I cannot forbear dreading the event. Ill as we can afford a diminution of our force here and nothwithstanding the danger we run from the facility with which the enemy can concenter their force at our weak points besides other inconveniences I have recommended it to Congress to detach the Maryland division to reinforce the Southern States. Though this detachment cannot in all probability arrive, in season, to be of any service to Charles Town it may assist to check the progress of the enemy & save the Carolinas.
          My sentiments concerning public affairs correspond too much with your⟨s⟩—The prospect my Dear Baron is gloomy and the storm thickens—Not to have the anxities you express at the present juncture would be not to feel that zeal and interest in our cause, by which all your whole conduct shows you to be actuated. But I hope we shall extricate ourselves, and bring every thing to a prosperous issue. I have been so inured to difficulties in the course of this contest that I have learned to look upon them with more tranquillity than formerly—Those which now present themselves no doubt require vigorous exertions to overcome them—& I am [far] from dispairg of doing it.
          Though I shall be happy to have the honor of seeing the Minister in Camp as soon as it may be convenient to him; your reasons for persuading him to defer his journey awhile were good. I wish it were in my power to save him the trouble of the journey by paying him my respects in Philadelphia; but our present military situation joined to other reasons will not permit me to have that honor. I am very sensible my Dear Baron to the obliging assurances of your regard; and I entreat you to believe there is a perfect reciprocity of sentiments and that I am with great consideration and the truest esteem Your most Obedt servt.
        